UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A AMENDMENT NO. 1 TO Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 26, 2009 Date of earliest event reported: September 18, 2008 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Caterpillar Inc. (“Company”) filed a Current Report on Form 8-K (“Original Form 8-K”) with the Securities and Exchange Commission on September 23, 2008, disclosing, among others, a 364-Day Credit Agreement (“Facility”) under Item 1.01(a).This Amendment No. 1 is being filed to amend the disclosure regarding the Facility under Item 1.01(a) of the Original Form 8-K to correctly reflect the agreed total commitment of $2.2525 billion under the Facility as against the US$2.350 billion inadvertently stated in the Original Form 8-K.
